Order filed September 14, 2020




                                                       In The

                                 Fourteenth Court of Appeals
                                                   ____________

                                            NO. 14-20-00627-CV
                                                   ____________

                                 THE STATE OF TEXAS, Appellant

                                                           V.

    CHRIS HOLLINS, IN HIS OFFICIAL CAPACITY AS HARRIS COUNTY
                             CLERK, Appellee


                              On Appeal from the 127th District Court
                                      Harris County, Texas
                                Trial Court Cause No. 2020-52383

                                                      ORDER

           This is an accelerated appeal from an interlocutory order signed September
11, 2020. On that same day, appellant, the State of Texas, filed a notice of appeal
and an emergency motion in this court requesting that we stay the order denying
the State’s application for temporary injunction pursuant to Texas Rule of
Appellate Procedure 29.3, or, alternatively, issue a writ of injunction prohibiting
appellee’s proposed actions.1 The State further requests that this court issue a
ruling on its emergency motion today, September 14, 2020.


1
    Appellant has not filed an original proceeding requesting a temporary injunction. See Tex. R. App. P. 52.
           In light of the Rule 11 agreement entered between the parties and recognized
in part by the Supreme Court of Texas in Order No. 20-0671 signed September 2,
2020, this court declines to rule on this emergency motion today, September 14,
2020. See Tex. R. Civ. P. 11. That agreement prohibits appellee, Chris Hollins,
from sending applications to vote by mail to registered voters under the age of 65
who have not requested them until five days after a ruling on the temporary
injunction in the underlying matter. By order of the Supreme Court of Texas,
appellee is prohibited from taking his proposed course of action until Thursday,
September 17, 2020.

           Instead, the court issues the following expedited appellate schedule:

                • Tuesday, September 15, 2020 by 12:00 noon: The official court
                     reporter for the 127th District Court, Cynthia Grijalva, is ordered to
                     file the reporter’s record in this case.2

                • Tuesday, September 15, 2020 by 5:00 pm: Appellant’s brief to be
                     filed with this court.

                • Wednesday, September 16, 2020 by 12:00 noon: Appellee’s
                     response to be filed with this court.

                • Wednesday, September 16, 2020 by 3:00 pm: Appellant’s reply, if
                     any, to be filed with this court.

                • Wednesday, September 16, 2020 at 5:00 pm3: This case will be
                     submitted to this court on the briefs before a three-justice panel.


                                                    PER CURIAM

2
    The parties may waive the filing of the reporter’s record by filing a motion, letter, or stipulation with this court.
3
  Rule 39.8 of the Texas Rules of Appellate Procedure requires that the clerk of this court provide the parties at least
twenty-one days' notice before argument or submission of a case without argument. Tex. R. App. P. 39.8. To
expedite a decision, Rule 2 of the same rules authorizes a court on its own initiative to suspend the operation of a
rule in a particular case. Tex. R. App. P. 2. On our own initiative, we apply Rule 2 and submit the case without the
required notice set out by Rule 39.8.
Panel Consists of Justices Spain, Hassan, and Poissant.